DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a device configured to electronically display each deformation” in claim 13, line 6 (using generic placeholder “device” coupled with functional language “configured to electronically display each deformation”), interpreted to cover the corresponding structure described in the specification at pg. 9, lines 11-13 (“a computer screen, an interactive tablet or any flat screen”) or pg. 10, lines 21-22 (“an image projector”, “a video projector”, or “a laser projector”) and equivalents thereof; 
“a device configured to adjust the inclination of the target support plate according to the shooting power recorded” in claim 18, lines 4-5 (using generic placeholder “device” coupled with functional language “configured to adjust the inclination of the target support plate according to the shooting power recorded”), the specification lacking a description of the corresponding structure to perform the claimed function, as discussed below in the rejections under 35 USC 112(a) and 112(b); and
“a device configured to locate shooting impact” in claim 20, line 3 (using generic placeholder “device” coupled with functional language “configured to locate shooting impact”), interpreted to cover the corresponding structure described in the specification at pg. 8, lines 21-33 (“at least three … transducers” and “an electronic central unit … connected to the transducers”) and equivalents thereof (e.g., as described in the specification at pg. 1, lines 21-31).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, there is insufficient written description support for the limitation “a device configured to adjust the inclination of the target support plate according to the shooting power recorded” in lines 4-5. This limitation invokes 35 USC 112(f) because it uses a generic placeholder (“device”) coupled with functional language (“configured to adjust the inclination of the target support plate according to the shooting power recorded”), without reciting sufficient structure to perform the recited function. As discussed above, a claim limitation that invokes 35 USC 112(f) is construed to cover the corresponding structure described in the specification and equivalents thereof. However, in this case, the specification fails to disclose measuring inclination and would not be capable of performing the entire claimed function of adjusting inclination of the target support plate according to the shooting power recorded. The specification does not provide a description of any structure for performing the claimed adjusting function. Therefore, the disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.
Further regarding claim 18, there is insufficient written description support for the limitation “an adapter of the target representation deformation displayed according to the adjusted inclination” in lines 6-7. Although claim 18 is an original claim, the examiner notes that an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03.V. In this case, the term “adapter” appears to describe something that performs an adapting function, but it is unclear what structure performs this function. The specification uses the term “adapter” only once, when the language of the claim is repeated in ipsis verbis (see pg. 3, lines 34-35), but the specification does not explain what the adapter is or how it performs the adapting function. The drawings do not appear to show an adapter. For these reasons, the specification does not 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, it is unclear whether “they” in lines 10 and 11 refers to the different deformations or the orthogonal projections. It appears that each instance of “they” should read --the different deformations--.
Regarding claim 16, the limitation “the target support plate is configured to be substantially horizontal when the facility is installed on the ground” is inconsistent with Applicant’s disclosure, such that the meaning and scope of the limitation is unclear. See MPEP 2173.03. The specification describes the first main axis of the target support plate (not the support plate itself) as configured to be substantially horizontal when the facility is installed on the ground (see Specification, pg. 3, lines 17-20; pg. 5, lines 14-18; pg. 10, lines 24-29; and Fig. 1 showing horizontal axis D and non-horizontal target support plate 10). It appears that “the target support plate” in line 2 of claim 16 should read --the first main axis--.
Regarding claim 17, the limitations “(cos α)-1” in line 4 and “(cos β)-1” appear to be inconsistent with Applicant’s disclosure, which describes proportional geometric deformation in (cos α)-1 and (cos β)-1, respectively (see specification, pg. 3, lines 22-28; pg. 6, line 34-pg. 7, line -1--, and “(cos β)-1” should read --(cos β)-1--.
Regarding claim 18, the scope of the limitation “a device configured to adjust the inclination of the target support plate according to the shooting power recorded” in lines 4-5 is unclear, because this limitation invokes 35 USC 112(f) but the specification fails to disclose sufficient corresponding structure to perform the claimed function, as discussed above in the rejection under 35 USC 112(a). Because the specification does not clearly point out the corresponding structure, the scope of the claim is indefinite. See MPEP 2181.II. In addition, the meaning and scope of the term “adapter” in line 6 is unclear in view of Applicant’s disclosure, which does not explain what is meant by the term “adapter” or describe what structure would be encompassed by this limitation, as discussed above in the rejection under 35 USC 112(a). See MPEP 2173.03 and 2173.05(g).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anderson et al. (US Patent Pub. 2016/0209184, hereinafter Anderson).
claim 21, Anderson discloses a method for configuring a shooting range facility (target system 100 with target stand 200, Fig. 7; para. 0021 and 0075-0076) comprising a target support plate (blocking plate 110) which is configured to be tilted according to a non-zero inclination (para. 0076, lines 3-4, “target stand 200 holds the target system 100 at a 15-degree angle toward the shooter”) with respect to a reference plane (i.e., a vertical reference plane) and a reference target representation (para. 0076, lines 6-7, “a square”) configured to be displayed in a plane of the plate (110) when parallel to the reference plane (e.g., corresponding to a regulation size square displayed on a vertical blocking plate, para. 0020), the method for configuring comprising: calculating a deformation of the reference target representation (i.e., the deformation of the square into a rectangle; para. 0076, lines 6-10) using an angular value (e.g., 15 degrees; para. 0076, lines 3-4) corresponding to the non-zero inclination in such a way that the orthogonal projection of this deformation in the reference plane is identical to the reference target representation (i.e., such that the rectangle deformation appears to the viewer to be identical to the regularly-shaped reference square; para. 0076, lines 7-10) when the deformation (i.e., the rectangle) is tilted according to the angular value (i.e., the 15-degree angle of the blocking plate 110); and displaying the calculated deformation (i.e., the rectangle) in the plane of the plate (at rectangular opening 118 in plate 110) when tilted according to the angular value (para. 0076; also see summary at para. 0021).
Allowable Subject Matter
Claims 11-17, 19, and 20
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 11, shooting range facilities including a target support plate configured to be tilted according to different possible inclinations with respect to a reference plane are known in the art. See Bickel (US Patent Pub. 2018/0087881; Figs. 33-36, para. 0077) and Potterfield (US Patent Pub. 2008/0174071; Fig. 1A, para. 0024). Additionally, Anderson, cited above, teaches displaying a deformation of a reference target representation (e.g., a regulation size target representation such as a square; para. 0021 and  0076) on a tilted target support plate, so that an orthogonal projection of the deformation in a vertical reference plane is identical to the reference target representation, such that the displayed target area is of appropriate regulation size when viewed from the shooter’s perspective, despite the tilted angle of the target plate (para. 0021 and 0076). However, the prior art does not teach respectively associating several different displayable deformations of a target representation with each of several different possible inclinations such that the orthogonal projections of the different deformations are all identical when respectively displayed in the plane of the target support plate according to the inclinations with which the different deformations are respectively associated, which is a nonobvious improvement over the prior art, allowing the target support plate to be tilted at various angles while preserving the size and shape of the target representation when viewed from the shooter’s perspective. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bickel (US Patent Pub. 2018/0087881; Figs. 33-36, para. 0077) and Potterfield (US Patent Pub. 2008/0174071; Fig. 1A, para. 0024) each disclose a target support plate configured to be tilted according to several different possible inclinations with respect to a reference plane.
Marquardt (US Patent No. 4,917,388) discloses a tilted target having an elliptical radius to present an appropriately dimensioned target to the shooter when viewed for shooting (col. 1, lines 29-32).
Rahmanian (US Patent No. 10,048,043) discloses a shooting range facility comprising a target support plate and a projected target representation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 17, 2021/